Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a fluid sample testing apparatus, classified in B01L3/5029.
II. Claims 10-16, drawn to a vented fluid-based testing device, classified in B01L2400/065.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Group I has a fluid collector swab with an elongated stem with a cavity containing a moisture indication strip, Group II does not have a fluid collector swab that has a cavity for containing a moisture indication strip. Group II has a sample vial that is attached to a sample vial receiving structure with threads and a vent pathway, Group I does not have a sample vial receiving structure with a sample vial having corresponding threads nor a vent pathway.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would be searched in B01L3/5029 with a unique text search. Group II would be searched in B01L2400/065 and will require a different text search of that used for Group I. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Alan Loudermilk on 07/25/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Status of Claims
	Claims 1-16 remain pending in the application, with claims 1-9 being examined and claims 10-16 being withdrawn pursuant to the election made over the telephone on 07/25/2022. 

Specification
The disclosure is objected to because of the following informalities: on page 42 it appears that the patent number on line 5 is incorrect. It currently has U.S. Pat. No. 6,352,663, however on line 6 it refers to the patent number as “the ‘863’ patent”.   
Appropriate correction is required.

Claim Objections
Claims 8-9 are objected to because of the following informalities: 
	Claim 8 appears to have a typo on line 1, where line 1 recites “wherein the open cavity of the step further”, where it is understood that “step” should be “stem”
	Claim 9 line 4 recites “more analyte or pathogen detection strips that in contact with the swab material”, where it is suggested to add “are” between “that” and “in”, or to remove “that”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second fluid collector tube" in lines 5 and 9.  There is insufficient antecedent basis for this limitation in the claim. Only a fluid collector tube has been claimed on line 2, it is unclear what “the second fluid collector tube” is referring to. For examination, it will be interpreted that “the second fluid collector tube” is the fluid collector tube from line 2. And that there is only one fluid collector tube. 
Claims 2-9 are rejected by virtue of being dependent on a rejected claim. 
Claim 7 recites “wherein the fluid collector includes a swab material at the lower end and a top cap, with an elongated stem extending from proximate to the swab material to proximate to the top cap” on lines 1-3. This is unclear because claim 1 on line 4 recites “a fluid collector, wherein the fluid collector has an elongated stem”. Is the elongated stem of claim 7 an additional stem to that recited in claim 1, or are they the same stem? For examination, it will be interpreted that there is only one elongated stem per fluid collector. 
Claim 9 similarly recites “with an elongated stem extending from” on line 2. It is unclear if the elongated stem from claim 9 is the same or different from the elongated stem recited on line 4 of claim 1. For examination, it will be interpreted that there is only one elongated step per fluid collector. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US-2014/0150539-A1) and in view of Guirguis (US-2007/0239069-A1).
Regarding claim 1, Wan teaches a fluid sample testing apparatus comprising: 
a housing (body 100) with a fluid collector tube (testing chamber 120) ([0042], [0052], Figures 1-5);
	It is understood that Figures 1-3 show a first embodiment, where Figures 4-5 show a second embodiment with the difference between the two embodiments can mainly be seen when comparing Figures 1 and 4 looking at the fluid storing chamber 110 on the left-hand side, where the testing chamber 120 on the right side is understood to be the same between embodiments. The second embodiment for Figures 4-5 does not provide detail relating to the overall device as it is understood to be the same as in embodiment 1 ([0055]). As such, for examination embodiment 1 will be used when describing common features between embodiments 1 and 2.  
a sample holding container (body fluid flow channel 122 and slot 123) in fluid communication with the fluid collector tube (120) ([0046], Figures 4-5); 
	It is understood that Figure 5 shows a top view of the device seen in Figure 4, where the body fluid flow channel 122 and slot 123 together are understood to define a sample holding container that are in fluid communication with the testing chamber 120 (fluid collector tube). 
a fluid collector (body fluid collector 300), wherein the fluid collector (300) has an elongated stem (connecting bar 330) and is adapted for insertion into the second fluid collector tube (120) and upon insertion and penetration into the fluid collector tube (120) pressure is generated to release fluid from the fluid collector into the sample holding container (122 and 123) ([0042], Figure 4); 
	It is understood that some amount of pressure will be created as the body fluid collector is inserted into the testing chamber 120 (fluid collector tube) as well as pressure generated to release sample into body flow channel 122 and slot 123 (sample holding container) as [0042] states that the sampling end is squeezed. 
	Wan does not teach:
a gasket positioned in the fluid collector tube having an upper portion for engaging a wall of the second fluid collector tube and a lower portion of smaller diameter than the upper portion for insertion into an opening of the sample holding container, wherein the gasket is positioned at an upper location in the fluid collector tube upon insertion of the fluid collector into the fluid collector tube, wherein the gasket is positioned at a lower location in the fluid collector tube after insertion of the fluid collector into the fluid collector tube and at the lower location the gasket forms a seal with the sample holding container, wherein air passes outside of the apparatus from the fluid collector tube before the gasket is positioned at the lower location.
	In the analogous art of fluid collectors having a housing to test and regain a fluid sample, Guirguis teaches where a fluid collector has a sealing ring (Guirguis; abstract, [0022]). 
	Specifically, Guirguis teaches where a fluid collector 20 has a central shaft 22 with a disk 21 disposed at the upper end of the shaft with a sealing ring 28, and a lower disk 24 that has a sealing ring 29 where lower disk 24 has sponge 25 attached to it (Guirguis; [0022], Figure 4). 
	It would have been obvious to one skilled in the art to modify the body fluid collector 300 of Wan such that the part of the body fluid collector that is attached to the sampling end 320 (the item is not labeled, but looks like a disk seen in Figure 2) has a sealing ring as taught by Gurguis because Guriguis teaches that the sealing ring prevents fluid from escaping an opening (Guirguis; [0022]). 
	It is understood that a sealing ring has a circular cross section and is a gasket. As seen in Figure 4 of Guirguis, sealing ring 29 has an upper portion and a lower portion, where the upper portion is at the point where the sealing ring is, in a width direction, the farthest from the disk, and a lower portion as the sealing ring moves closer to the body of the disk. Further, it is understood that during insertion of the body fluid collector 300 with a sealing ring will be inserted into an opening of the body flow channel 122 and slot 123 (sample holding container), as seen in Figure 4 the wall plate 1212 defines an opening that leads to body fluid flow channel 122 and slot 123 (sample holding container). When the body fluid collector 300 is first being inserted into the testing chamber 120 (fluid collector tube), the sealing ring will be at an upper location, and that after full insertion of the body fluid collector 300 the sealing ring will be at a lower location and will seal the body fluid flow channel 122 and slot 123 (sample holding container), where air will be pushed out from the testing chamber 120 (fluid collector tube) as the body fluid collector 300 is inserted. 
Regarding claim 2, modified Wan further teaches wherein the fluid collector has an upper sealing portion such that upon substantially complete insertion and penetration of the fluid collector into the fluid collector tube the upper sealing portion seals the fluid collector tube.
It is seen in Figure 2 of Wan that both of the body fluid collectors 300 have an external thread 340 that engage with an internal thread 240 (Wan; [0042]). It is understood that the body fluid collectors seen in Figure 4 have these threads as well, where the threads are an upper sealing portion that seals the testing chamber 120 (fluid collector tube). 
Regarding claim 3, modified Wan teaches the apparatus of claim 2. Modified Wan further teaches wherein the fluid collector has a lower sealing portion adapted to form a sliding seal between the lower sealing portion and a surface wall of the fluid collector tube as the fluid collector is inserted and penetrated into the fluid collector tube.
Wan has been modified with Guriguis such that the lower disk that is attached to the sampling end 320 has an sealing ring. It is further seen in Figure 4 of Guriguis that there is an upper disk 21 that has a sealing ring 28 disposed on it (Guirguis; [0022]). 
It would have been obvious to one skilled in the art to modify the body fluid collector 300 that is inserted into the testing chamber 120 of Wan such that there is an upper disk with a sealing ring as taught by Guirguis because Guirguis teaches that the sealing ring prevents fluid from escaping an opening (Guirguis; [0022]). 
With this combination, the body fluid collector 300 of Wan has the threads 340 (upper sealing portion), an sealing ring (gasket) that is attached to the disk that contacts the sampling end 320, and an additional disk with an sealing ring that will seal the upper part of wall plate 1212 (lower sealing portion). 
Regarding claim 4, modified Wan teaches the apparatus of claim 3. Modified Wan further teaches wherein the upper sealing portion forms a stopper seal with an upper surface wall of the fluid collector tube, and the lower sealing portion forms a syringe plunger seal between the lower sealing portion and a lower surface wall of the fluid collector tube.
The body fluid collector 300 of Wan has external threads 340, where this is the upper sealing portion. The external threads 340 are understood to form a stopper seal. The body fluid collector 300 of Wan has been modified with Guirguis to have a disk with a sealing ring which creates a lower seal and is a syringe plunger seal. 
It is stated by page 16 of the instant specification that fins or o-rings provide a sliding seal or a syringe seal, where the sliding type or syringe type of seal are formed to have contoured or textured profiles. 
Regarding claim 5, modified Wan teaches the apparatus of claim 4. Recitation of “wherein the lower sealing portion is formed to have a plurality of spaced apart o-ring portions to form the syringe plunger seal.” is a duplication of parts, specifically a duplication of o-rings. The duplication of parts does not have patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI.B. 
Modified Wan has a disk with a sealing ring, where it would be duplicating the sealing ring such that there are multiple sealing rings. Having multiple sealing rings would not produce a new and unexpected result. 
Regarding claim 6, modified Wan teaches the apparatus of claim 4. Modified Wan further teaches wherein the lower sealing portion is formed to have a textured surface to form the syringe plunger seal.
It is understood that in order to hold a sealing ring on the disk as seen in Figure 4 of Guirguis, there will need to be a ridge along the disk to hold the sealing ring. Therefore it is understood that the lower sealing portion has a textured surface. 
Further, it is understood that the material that makes up the body fluid collector of modified Wan, as well las the sealing ring, all have a textured surface as all materials have texture.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US-2014/0150539-A1) and Guirguis (US-2007/0239069-A1) and in further view of Engel (US-2012/0094303-A1).
Regarding claim 7, modified Wan teaches the apparatus of claim 1. Modified Wan further teaches wherein the fluid collector includes a swab material at a lower end and a top cap, with an elongated stem extending from proximate to the swab material to proximate to the top cap. 
As seen in Figure 4 of Wan, the body fluid collector 300 has an upper portion that lies against the cover 200 (seen in Figure 2 of Wan, [0042]). This upper portion is understood to be a cap. Further, the body fluid collector 300 of Wan has a connecting bar 330 that connects the handle 310 with sampling end 320 (Wan; [0042], Figure 4). [0042] of Wan states that the sampling end 320 is made of an absorbent material such as sponge, which is a swab material.
Modified Wan does not teach wherein the stem has an open cavity containing at least a moisture indication strip that contacts a portion of the swab material and changes color subsequent to contacting fluid absorbed by the swab material.
In the analogous art of devices for collecting and testing liquid samples, Engel teaches a sampling element with a rod-shaped section and grip (Engel; [0003], [0105]). 
Specifically, Engel teaches where a sampling element 44 has a rod-shaped section 51 that has a U-shaped recess 54 that contains an indicator strip 46 that indicates the presence of an amount of liquid sample sufficient for carrying out the assay (Engel; [0105], Figure 7). [0105] of Engel further describes that the indicator strip 46 has one end protruding into the sampler 51. 
It would have been obvious to one skilled in the art to modify the connecting bar 330 of modified Wan such that it has a U-shaped recess that holds an indicator test strip as taught by Engel because Engel teaches that the test strip indicates sufficient liquid sample collection (Engel; [0105]). 
The indicator strip of Engel will similarly contact the sampling end 320 of modified Wan. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US-2014/0150539-A1), Guirguis (US-2007/0239069-A1) and Engel (US-2012/0094303-A1), and in further view of translated Chen (CN-1084144512-A1).
Regarding claim 8, modified Wan teaches the apparatus of claim 7. Modified Wan has been modified with Engel such that it now has a U-shaped recess that holds an indicator test strip. Modified Wan does not teach where the open cavity of the step further contains a strip indicating the presence or absence of an analyte or pathogen.
In the analogous art of sample detection rods, Chen teaches a multifunctional alcohol detecting sampling rod that comprises a holding part, sampling part, and detection part (Chen; abstract). 
Specifically, Chen teaches a sampling detection rod with a sponge 1, tooth scraper 2, hollow collecting pipe 3, and alcohol test paper 4 (Chen; end of page 3 describing Figure 1). It is further described on page 4 of Chen that the use of the device includes having saliva absorbed into the sponge, then the saliva travels through the hollow connecting pipe to the detection test paper where the test paper displays a color according to the concentration of alcohol detected. 
It would have been obvious to one skilled in the art to modify the connecting bar 330 of modified Wan such that it further includes the test strip as taught by Chen because Chen teaches that the test strip allows for semi-quantitative detection, as well as having the volume required being small, minimizing trauma from collection, and lowering the risk of cross infection (Chen; page 3). 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., modifying the connecting bar of modified Wan to hold an additional test strip), and that in combination, each element merely would have performed the same function as it did separately (i.e., sample would still be collected and dispensed, as well as the indicator indicating sufficient sample collection), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to combine the connecting bar with U-shaped cutout that holds an indicator strip of reference modified Wan with the test strip of reference Chen, since the result would have been predictable.
With the modification of Chen, the connecting bar of modified Wan will now hold both an indication strip taught by Engel as well as the test strip as taught by Chen. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US-2014/0150539-A1) and Guirguis (US-2007/0239069-A1) and in further view of translated Chen (CN-1084144512-A1).
Regarding claim 9, modified Wan teaches the apparatus of claim 1. Modified Wan does teach wherein the fluid collector includes a swab material at a lower end and a top cap, with an elongated stem extending from proximate to the swab material to proximate to the top cap. 
As seen in Figure 4 of Wan, the body fluid collector 300 has an upper portion that lies against the cover 200 (seen in Figure 2 of Wan, [0042]). This upper portion is understood to be a cap. Further, the body fluid collector 300 of Wan has a connecting bar 330 that connects the handle 310 with sampling end 320 (Wan; [0042], Figure 4). [0042] of Wan states that the sampling end 320 is made of an absorbent material such as sponge, which is a swab material. 
Modified Wan does not teach wherein the stem has an open cavity containing one or more analyte or pathogen detection strips that in contact with the swab material, wherein the one or more strips indicate the presence or absence of an analyte or pathogen.
In the analogous art of sample detection rods, Chen teaches a multifunctional alcohol detecting sampling rod that comprises a holding part, sampling part, and detection part (Chen; abstract). 
Specifically, Chen teaches a sampling detection rod with a sponge 1, tooth scraper 2, hollow collecting pipe 3, and alcohol test paper 4 (Chen; end of page 3 describing Figure 1). It is further described on page 4 of Chen that the use of the device includes having saliva absorbed into the sponge, then the saliva travels through the hollow connecting pipe to the detection test paper where the test paper displays a color according to the concentration of alcohol detected. 
It would have been obvious to one skilled in the art to modify the body fluid collector of modified Wan such that the connecting bar 330 is hollow and contains a test strip for detecting an analyte as taught by Chen because Chen teaches that the test strip allows for semi-quantitative detection, as well as having the volume required being small, minimizing trauma from collection, and lowering the risk of cross infection (Chen; page 3). 
It is understood that the test strip 4 and sponge 1 of Chen are in contact with one another via the hollow collecting pipe 3. 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., modifying the connecting bar of modified Wan to be hollow and hold a test strip), and that in combination, each element merely would have performed the same function as it did separately (i.e., sample would still be collected and dispensed), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to combine the connecting bar of reference modified Wan with the hollowed handle with test strip of reference Chen, since the result would have been predictable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 of copending Application No. 16/792,175 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to a housing with a fluid collector where a sample holding container is in fluid communication with the fluid collector tube, where there is a fluid collector that is inserted into the fluid collector tube, as well as there being a gasket in the fluid collector tube. The fluid collectors of the instant application and reference application both have upper and lower sealing portions. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796